                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF INDIANA

CITY OF FISHERS, INDIANA et al.;
on behalf of itself and all others similarly situ-
ated,
                                                         CASE NO. 1:20-cv-2351-JMS-MPB
                Plaintiffs,

        vs.                                              CLASS ACTION

NETFLIX, INC. et al.;

                Defendants.



                           PLAINTIFFS’ BRIEF IN SUPPORT OF
                          MOTION TO REMAND TO STATE COURT


                                           INTRODUCTION

    Just over one year ago, four of the five Defendants in this case attempted to remove a similar state

law case brought against them in Missouri state court. The federal district court remanded based on

the common law doctrine of comity. City of Creve Coeur, Mo. v. DIRECTV, LLC, No. 4:18cv1453, 2019

WL 3604631 (E.D. Mo. Aug. 6, 2019). Defendants now again try the same maneuver. This case should

be remanded to state court for the same reasons.

    For 150 years, the Supreme Court has repeatedly held that disputes concerning local jurisdictions

collecting revenue belong in state court under the comity abstention doctrine. See, e.g., Dows v. Chi-

cago, 11 Wall. 108, 110 (1870); Levin v. Commerce Energy, Inc., 560 U.S. 413, 421–24 (2010). ‘“An exami-

nation of [our] decisions,’ [the] Court wrote more than a century ago, ‘shows that a proper reluctance

to interfere by prevention with the fiscal operations of the state governments has caused [us] to refrain

from so doing in all cases where the Federal rights of the persons could otherwise be preserved un-

impaired.”’ Levin, 560 U.S. at 422 (quoting Boise Artesian Hot & Cold Water Co. v. Boise City, 213 U.S.

276, 282 (1909)).


                                                     1
     Just as the Missouri action will turn on the reach of Missouri’s Video Services Provider Act, City

of Creve Coeur, 2019 WL 3604631, at *5, this action will turn on an interpretation of Indiana’s Video

Service Franchises Act (the “VSF Act”). 1 Pursuant to these state laws, both actions seek to require

Defendants to pay a small percentage of their gross receipts to units of local government in which

they do business, and each raises a matter of first impression for their respective forum courts. As in

Missouri, Plaintiffs here allege that state law requires Defendants to pay these fees, and Defendants

will argue it does not. The dispute squarely implicates Indiana’s state and local fiscal operations. It

should be decided by Indiana’s state courts. The local nature of this dispute is an inescapable obstacle

to removal.

     It is a “basic principle of justice that like cases should be decided alike.” Martin v. Franklin Capital

Corp., 546 U.S. 132, 139 (2005); Goesel v. Boley Int’l (H.K.) Ltd., 806 F.3d 414, 419 (7th Cir. 2015) (citing

Martin for same principle). There is no reason to afford Missouri’s state courts more deference to

address local fiscal matters than Indiana’s state courts. In both cases, the defendants have invited

“federal-court review of commercial matters over which [the states] enjoy wide regulatory latitude.”

City of Creve Coeur, 2019 WL 3604631, at *5 (quoting Levin, 560 U.S. at 431). Plaintiffs respectfully

request that this case be remanded to Indiana state court.

                        FACTUAL AND PROCEDURAL BACKGROUND

     Indiana’s VSF Act allows Indiana counties, municipalities, and townships (called “Units” by the

VSF Act) to collect a “franchise fee” of up to 5% of video service providers’ gross receipts, and it

requires those providers to register before providing video service in Indiana. See Compl. at ¶¶ 1, 4, 7;

I.C. §§ 8-1-34-16, 8-1-34-24. Defendants provide video service to customers in Indiana. See Compl. at

¶ 1. But unlike other providers of video service (e.g., cable companies), Defendants have not paid




1
    Ind. Code § 8-1-34-1 et seq.
                                                      2
franchise fees, depriving Indiana Units of much-needed revenue and giving Defendants an unfair ad-

vantage over their direct competitors.

    The VSF Act defines “video service” as “(1) the transmission to subscribers of video programming

and other programming service: through facilities located at least in part in a public right-of-way; and

without regard to the technology used to deliver the video programming or other programming ser-

vice; and (2) any subscriber interaction required for the selection or use of the video programming or

other programming service.” I.C. § 8-1-34-14. Plaintiffs allege that Defendants use wireline facilities

located at least in part in a public right-of-way to deliver their video services. See Compl. at ¶¶ 29-31.

Using information found on Defendants’ own websites, the Complaint details many ways in which

Defendants rely on internet wireline facilities to stream video programming. Id. at ¶¶ 25-30.

    Plaintiffs are four Indiana Units (Fishers, Indianapolis, Evansville, and Valparaiso). They filed this

lawsuit in the Indiana Commercial Court (Marion County) alleging that the VSF Act requires Defend-

ants to pay franchise fees. Plaintiffs seek to represent a class of all Indiana Units in which Defendants

provide video service, and seek to require Defendants to abide by the VSF Act and to pay the required

franchise fees. See Complaint at ¶¶ 8, 15-16. Plaintiffs allege that Indiana’s VSF Act applies to Defend-

ants just as it applies to other video service providers. Id. at ¶ 31. The central question in the case is

the interpretation of this Indiana statute squarely in the realm of local government finance.

    Defendant Netflix removed the case to this Court on September 10, 2020. See ECF No. 1. De-

fendants claim that the Court has both diversity jurisdiction and jurisdiction under the Class Action

Fairness Act (“CAFA”). Id. Notably, this is not the first case in which municipalities have sued De-

fendants for failure to pay these types of fees. In 2018, City of Creve Coeur, Missouri, filed two cases

against the same Defendants (except Disney DTC)—one case against Netflix and Hulu and another

against DIRECTV and DISH—in Missouri state court based on Defendants’ identical refusal to pay

fees to Missouri municipalities under Missouri’s version of the VSF Act, § 67.2675, RSMo, et seq., and


                                                    3
local ordinances. 2 Defendants removed both cases to federal court in St. Louis, arguing for federal

jurisdiction under CAFA. The federal court remanded both cases to Missouri state court under the

comity doctrine. City of Creve Coeur, 2019 WL 3604631, at *5. Following that decision, Defendants

sought leave to appeal to the Eighth Circuit, but the appellate court found nothing worthy of review

and denied the petition. City of Creve Coeur, Missouri v. DirecTV LLC, No. 19-8016, 2019 WL 7945996,

at *1 (8th Cir. Sept. 12, 2019).

                                     STANDARD OF REVIEW

    As the parties invoking federal jurisdiction, Defendants bear the burden of proving that removal

was proper. Dancel v. Groupon, Inc., 940 F.3d 381, 385 (7th Cir. 2019). Defendants must show by a

preponderance of the evidence that all the prerequisites for removal have been met. Carroll v. Stryker

Corp., 658 F.3d 675, 680 (7th Cir. 2011). “[D]oubts regarding removal are resolved in favor of the

plaintiff’s choice of forum in state court.” Morris v. Nuzzo, 718 F.3d 660, 668 (7th Cir. 2013).

    The Supreme Court has “repeatedly cautioned” that statutes conferring federal jurisdiction

“should be read with sensitivity to ‘federal-state relations’ and ‘wise judicial administration.’” Levin,

560 U.S. at 423. This admonition applies with equal force to CAFA, which is “such a jurisdictional

statute.” Saskatchewan Mut. Ins. Co. v. CE Design, Ltd., 865 F.3d 537, 542 (7th Cir. 2017).

                                            ARGUMENT

    With the Supreme Court’s caution in mind, even if Defendants have otherwise established the

prerequisites of federal court jurisdiction, the comity doctrine controls here. This matter of first im-

pression about the proper interpretation of Indiana state statutes impacting fiscal obligations owed by

Defendants to Indiana counties, municipalities, and townships should be decided by Indiana’s state

courts.


2
  Plaintiffs and Defendants in this case are represented by many of the same attorneys as in the
Missouri cases.

                                                    4
    Since at least 1870, the Supreme Court has recognized that cases involving local systems of raising

revenue should be decided by state courts. See Dows v. City of Chicago, 78 U.S. (11 Wall) 108, 110, (1870)

(“It is upon taxation that the several States chiefly rely to obtain the means to carry on their respective

governments, and it is of the utmost importance to all of them that the modes adopted to enforce the

taxes levied should be interfered with as little as possible.”). The Supreme Court has consistently re-

affirmed the comity doctrine, and lower courts have followed it.

    In a 1981 case involving county property taxes, the Supreme Court explained why the doctrine

carried such “peculiar force”: there is a “delicate balance between the federal authority and state gov-

ernments,” so “concomitant respect … should be accorded state tax laws in federal court.” Fair As-

sessment in Real Estate Ass’n, Inc. v. McNary, 454 U.S. 100, 108 (1981). The Court noted “[t]he scrupulous

regard for the rightful independence of state governments which should at all times actuate the federal

courts.” Id. Accordingly, “the reasons supporting federal noninterference [with state fiscal matters] are

just as compelling today as they were in 1937.” Id. at 112-13 (quoting Rosewell v. LaSalle Nat’l Bank,

450 U.S. 503, 527 (1981)).

    In 2010, the Supreme Court in Levin most recently reaffirmed this foundational principle, stating

that the comity “doctrine reflects a proper respect for state functions, a recognition of the fact that

the entire country is made up of a Union of separate state governments, and a continuance of the

belief that the National Government will fare best if the States and their institutions are left free to

perform their separate functions in separate ways.” Levin, 560 U.S. at 421 (internal quotations and

citations omitted). Likewise, the Court noted that its prior decisions demonstrate “a proper reluctance

to interfere by prevention with the fiscal operations of the state governments,” and that courts should

“refrain from so doing in all cases where the Federal rights of the persons could otherwise be pre-

served unimpaired.” Id. at 422 (quoting Boise City, 213 U.S. at 282) (emphasis added). The Court ex-

plained why this policy of federal noninterference is so critical:


                                                    5
        The procedures for mass assessment and collection of state taxes and for administra-
        tion and adjudication of taxpayers’ disputes with tax officials are generally complex
        and necessarily designed to operate according to established rules. State tax agencies
        are organized to discharge their responsibilities in accordance with the state proce-
        dures. If federal declaratory relief were available to test state tax assessments, state tax
        administration might be thrown into disarray, and taxpayers might escape the ordinary
        procedural requirements imposed by state law. During the pendency of the federal suit
        the collection of revenue under the challenged law might be obstructed, with conse-
        quent damage to the State’s budget, and perhaps a shift to the State of the risk of
        taxpayer insolvency. Moreover, federal constitutional issues are likely to turn on ques-
        tions of state tax law, which, like issues of state regulatory law, are more properly heard
        in the state courts.

Id. at 422 n.2 (quoting Perez v. Ledesma, 401 U.S. 82, 128 n.17 (1971) (Brennan, J., concurring in part

and dissenting in part)).

    The comity doctrine is so foundational that Congress expressed approval of it by enacting the Tax

Injunction Act, which prohibits federal district courts from “enjoin[ing]” or “restrain[ing]” state tax

matters so long as state courts offer a “plain, speedy and efficient remedy.” 28 U.S.C. § 1341. The

comity doctrine, however, is not limited to actions barred by the Tax Injunction Act. As the Seventh

Circuit made clear in an en banc decision, “[t]he Supreme Court has told us to withhold decision even

in situations to which the [Tax Injunction] Act does not apply” because that Act is just a “partial

codification of the federal reluctance to interfere with state” fiscal matters. Empress Casino Joliet Corp.

v. Balmoral Racing Club, Inc., 651 F.3d 722, 725 (7th Cir. 2011) (en banc); see also Levin, 560 U.S. at 424

(confirming that the common law “comity doctrine is more embracive” than the Tax Injunction Act

and “was not restricted by its passage”). 3

    “Although comity concerns frequently arise in challenges to local taxes, they can also apply to

challenges to local fees.” Homewood Village, LLC v. Unified Gov’t of Athens-Clarke County, No. 3:15-cv-23,

2016 WL 1306554, at *1, 3 (M.D. Ga. Apr. 1, 2016) (remanding case about stormwater fees assessed



3
  Courts often analyze remand motions under the broader comity doctrine instead of the Tax Injunc-
tion Act. See Perry v. Coles County, Ill., 906 F.3d 583, 586-87 (7th Cir. 2018).

                                                     6
by local ordinance based on the comity doctrine notwithstanding the fact that the fee was not a “tax”

under the Tax Injunction Act), aff’d, 677 Fed. Appx. 623 (11th Cir. Feb. 7, 2017), cert. denied, 138 S. Ct.

88 (2017); see also Z&R Cab, LLC v. Phil. Parking Auth., 616 Fed. Appx. 527, 531 (3d Cir. May 28, 2015)

(holding that because Levin suggests that “comity applies outside of tax cases,” district court must

decide whether comity should be invoked to remand case about state taxicab fees to state court).

Homewood Village correctly observed that the Supreme Court in Boise City, 213 U.S. at 287, already

rejected the argument that comity concerns arise only in the context of challenges to taxes instead of

fees by remanding a case about a license fee. 2016 WL 1306554, at *3. “The key issue is not whether

the ordinance imposes a tax or a fee. The relevant questions are (1) would the relief sought unduly

disrupt the local government’s fiscal affairs and (2) does a state remedy exist to challenge the fee.” Id.

As in Homewood Village, the answer to both questions in this case is yes. 4

    The Supreme Court in Levin identified several relevant factors leading it to remand that case to

state court under the comity doctrine. Levin, 560 U.S. at 431-32. All of these Levin factors suggest that

a remand order should issue here also. First, by removing this case, Defendants have invited federal

review over a “commercial matter” over which the Indiana legislature and Indiana Units have tradi-

tionally enjoyed wide regulatory latitude via state statutes (such as the VSF Act) and related ordinances.



4
  Numerous cases have also held that gross receipts fees such as those at issue here are actually con-
sidered taxes, not fees, for purposes of the Tax Injunction Act and comity. See, e.g., DIRECTV, Inc. v.
Tolson, 513 F.3d 119, 126 (4th Cir. 2008) (holding that North Carolina’s franchise charges on cable
and satellite are taxes not fees for purposes of comity analysis); Robinson Protective Alarm Co. v. City of
Philadelphia, 581 F.2d 371, 373 (3d Cir. 1978) (gross receipts fee levied on company seeking to use
underground wires was deemed a tax under the Tax Injunction Act); Indep. Coin Payphone Ass’n, Inc. v.
City of Chicago, 863 F. Supp. 744, 755 (N.D. Ill. 1994) (collecting cases for proposition that, under the
Tax Injunction Act, “courts have held that franchise fees based on a percentage of revenues constitute
taxes”); Diginet, Inc. v. W. Union ATS, Inc., 845 F. Supp. 1237, 1240 (N.D. Ill. 1994) (franchise fee
assessed on fiber optic cable deemed a “tax” not a fee). That is a matter to be decided under federal
common law, and it does not mean that the fee is to be considered a tax for other purposes, such as
under the statutory scheme of the federal Internet Tax Freedom Act (“ITFA”). In fact, franchise fees
of this nature do not fit the definitions of “tax” and “discriminatory tax” that Congress provided in
ITFA.
                                                    7
This case revolves around the reach of Indiana’s VSF Act, effective in March 2006, and its applicability

to Defendants’ respective businesses.

    Second, Plaintiffs’ lawsuit does not implicate any fundamental right of Defendants attracting

heightened judicial review.

    Third, Defendants are using this Court to aid them in improving their competitive position. De-

fendants’ competitors have long been paying franchise fees to Plaintiffs and other Indiana Units, but

Defendants have not. If Defendants later prevail in this Court on the merits, the Court would be

judicially approving a continued competitive imbalance in the marketplace. The Court would, in es-

sence, be deeming Defendants the Indiana marketplace winners by judicial order rather than forcing

Defendants to compete on the merits of their respective products. As Levin pointed out, 560 U.S. at

431, umpiring the desirability of competitive advantage is best left to local authorities.

    Fourth, Indiana state courts are better positioned to rule on any potential constitutional or other

violations 5 and provide an adequate remedy by possibly reshaping state statutes and ordinances if

necessary because they are more familiar with the Indiana General Assembly’s legislative preferences

and because there are no apparent constraints on the state courts’ remedial options. Plaintiffs have

therefore demonstrated every Levin factor.




5
   Although it is uncertain what defenses Defendants will raise in Indiana because no Answer or dis-
positive motion has been filed, DIRECTV and DISH argued in the pending Missouri case that apply-
ing the franchise fee to them would violate the Missouri Constitution. Moreover, all of the Missouri
defendants argued that applying the franchise fee to them would violate ITFA. Although both de-
fenses are meritless, Plaintiffs anticipate that Defendants will make similar arguments in this case. The
presence of a federal defense does not defeat application of the comity doctrine. City of Creve Coeur,
2019 WL 3604631, at *5 n.7 (“The Court rejects DISH’s argument that any potential federal de-
fenses to Plaintiff’s claims defeats the comity argument as state courts are fully capable of deciding
issues concerning federal preemption.” (citing Levin, 560 U.S. at 430-31 (“Although Defendant
raises federal constitutional defenses as well, these do not involve ‘any fundamental right or classifi-
cation that attracts heightened judicial scrutiny’ so as to justify the exercise of federal jurisdiction.”))).

                                                      8
    The Eastern District of Missouri, applying these Levin factors and citing other courts doing the

same, held that the Missouri action against these same Defendants (minus Disney DTC) should be

remanded to state court under the comity doctrine. City of Creve Coeur, 2019 WL 3604631, at *5 (citing

Levin and City of Maryland Heights v. TracFone Wireless, Inc., No. 4:12cv00755, 2013 WL 791866, at *3

(E.D. Mo. Mar. 4, 2013) (remanding class action seeking declaratory and injunctive relief against tele-

phone service provider related to collection of local tax ordinances)). Other than expressing mere

disagreement with the ultimate result in City of Creve Coeur, Defendants can articulate no relevant dis-

tinguishing factor that should lead this Court to chart a different course. Again, “like cases should be

decided alike.” Martin, 546 U.S. at 139.

    And there is no reason to believe that the Eastern District of Missouri erred in any way. Like

Missouri’s state court, Indiana’s state courts offer an adequate venue. “State remedies are sufficient

for abstention based on comity principles if they provide the taxpayer with a full hearing and judicial

determination at which she may raise any and all constitutional objections to the tax.” Perry v. Coles

Cty., Illinois, 906 F.3d 583, 588 (7th Cir. 2018), cert. denied, 139 S. Ct. 1225 (2019). Indiana’s state courts

can of course fully hear all matters raised under state and federal law, and the litigants will have access

to a full hearing and the full range of appeals. See id. (rejecting argument that state courts will fail to

provide an adequate forum). Thus, courts in the Seventh Circuit and elsewhere have routinely invoked

the comity doctrine to remand to state court disputes involving state revenue. See, e.g., Perry, 906 F.3d

at 585 (affirming remand of case seeking declaratory and injunctive relief raised by a class of property

owners against county for disproportionate tax treatment due to the comity doctrine); Normand v. Cox

Commc’ns, LLC, 848 F. Supp. 2d 619, 625 (E.D. La. 2012) (applying Levin’s comity principles and

remanding case where a municipality sued to obtain a declaration that the local sales tax applied to

defendant’s video programming service); Diversified Ingredients, Inc. v. Testa, No. 4:15-CV-1935, 2016

WL 2932160, at *3-4 (E.D. Mo. May 19, 2016) (relying on comity doctrine and Tax Injunction Act


                                                      9
when remanding a case to state court for lack of jurisdiction), aff'd, 846 F.3d 994 (8th Cir. 2017); As-

sociated Elec. Co-op., Inc. v. Town of Dell, No. 3:12CV00110-JMM, 2012 WL 2789708, at *1 (E.D. Ark.

July 9, 2012) (remanding case concerning privilege taxes under Arkansas statute per Levin).

    In Normand, the district court expressed particular concern that exercising federal jurisdiction

would significantly threaten federal-state relations given that hundreds of thousands of dollars of po-

tential tax revenue hinged on that court’s determination of the tax’s applicability to defendant. Nor-

mand, 848 F. Supp. 2d at 624-25. The same concern applies here given that Defendants will likely seek

to avoid liability. If successful, Defendants estimate (at ECF No. 1, ¶ 24) that Indiana Units would

lose millions of dollars of revenue in franchise fees that should be due under the VSF Act. Accord Perry,

906 F.3d at 590-91 (addressing the claim’s merits “would plainly interfere” with the county’s ability to

collect taxes, which “is the exact type of case the comity doctrine was meant to address”).

    In sum, not only are Indiana state courts better able to construe the VSF Act, they should be the

courts construing this statute as a matter of first impression. “The federal balance is well served when

the several States define and elaborate their own laws through their own courts and administrative

processes and without undue interference from the Federal Judiciary.” Arkansas v. Farm Credit Servs. of

Cent. Ark., 520 U.S. 821, 826 (1997). In this case, where there is no existing state court guidance, and

in light of the required sensitivity this Court must show to federal-state relations, Indiana state courts

should be given the first opportunity to construe their own statutes. Under the comity doctrine, the

Court should decline to embroil itself in the fiscal affairs of Indiana local governments and should

remand the case to state court.

                                           CONCLUSION

    “If comity is to mean anything, it would seemingly restrain the prospect of federal court orders

disrupting a state’s efforts to collect its life blood of revenue pursuant to the state’s own law.” Gwozdz

v. HealthPort Techs., LLC, 846 F.3d 738, 743 (4th Cir. 2017). By their removal, Defendants attempt to


                                                   10
do just that—disrupt Indiana cities, towns, and counties’ efforts to collect revenue pursuant to state

law. That dispute will be best resolved by Indiana’s state courts.

    This case is a matter of local fiscal affairs, and it should be remanded to the Indiana Commercial

Court (Marion County).


Dated: September 15, 2020                       Respectfully submitted,

                                                /s/ Theodore R. Boehm
                                                Theodore R. Boehm
                                                Andrew W. Hull
                                                Alice M. Morical
                                                Michael R. Limrick
                                                HOOVER HULL TURNER LLP
                                                111 Monument Circle, Suite 4400
                                                P.O. Box 44989
                                                Indianapolis, IN 46244-0989
                                                Tel: (317) 822-4400
                                                Fax: (317) 822-0234
                                                tboehm@hooverhullturner.com
                                                awhull@hooverhullturner.com
                                                amorical@hooverhullturner.com
                                                mlimrick@hooverhullturner.com

                                                George Zelcs (pro hac vice forthcoming)
                                                Korein Tillery, LLC
                                                205 North Michigan Avenue, Suite 1950
                                                Chicago, IL 60601
                                                Tel: (312) 641-9750
                                                gzelcs@koreintillery.com

                                                Steven M. Berezney (pro hac vice forthcoming)
                                                Garrett R. Broshuis (pro hac vice forthcoming)
                                                Korein Tillery, LLC
                                                505 N. 7th Street, Suite 3600
                                                St. Louis, MO 63101
                                                Tel. (314) 241-4844
                                                Fax. (314) 241-1854
                                                sberezney@koreintillery.com
                                                gbroshuis@koreintillery.com




                                                   11
